                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL GIOVANNI,
              Plaintiff                                  CIVIL ACTION

              v.

BAYER PROPERTIES, LLC,                                   No. 20-2215
              Defendant

                                          ORDER

       AND NOW, this 3rd day of May, 2021, upon consideration of Defendant's Motion to

Dismiss (Doc. No. 5), Mr. Giovanni's Response in Opposition to the Motion (Doc. No. 8),

Defendant's Reply in Support of the Motion (Doc. No. 9), and oral argument held on April 15,

2021, it is ORDERED:

   1. Defendant's Motion to Dismiss (Doc. No. 5) is GRANTED as to Mr. Giovanni's Failure

      to Accommodate, Retaliation, and Promissory Estoppel claims in both Count I and Count

      II of the Complaint (Doc. No. 1);

   2. Defendant's Motion to Dismiss (Doc. No. 5) is DENIED in all other respects.

   3. Should he wish to do so, Mr. Giovanni shall FILE an amended complaint on or before

      May 24, 2021.




                                             1
